DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination under 1.102(e)(1) (Track One)
The ‘Request for Prioritized Examination under 1.102(e)(1) (Track One)’, filed on 20 March 2020, was GRANTED 22 April 2020 (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 22 April 2020).

Amendment/Response to Office Action
The ‘Amendment/Response to Office Action’, filed on 22 January 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 1, 2, 4-6, 9-11, 13-15, 17, 19, 21-34, 36-40, 42-46, 50-53, 57-59, 61-63, 65-68, 70-73, 77, 78, 81-90, 93-96, and 98.
	Claim 100 has been added.


Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 26 October 2020, has been fully considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with Applicant’s Representative, Michael T. McEvoy (202.728.7077) on 10 February 2021.
	Please amend the claims as follows:
	100) (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Double Patenting, U.S. Patent Application No. 16/825,683’ found in the ‘Non-Final Office Action’, mailed on 28 October 2020, the ‘Amendment/Response to Office Action’ (page 17), filed on 22 January 2021, request the filing of a terminal disclaimer over co-pending Application No. 16/825,683 be held in abeyance until such time as allowable subject matter is determined.  However, upon further consideration the ‘Double Patenting, U.S. Patent Application No. 16/825,683’ is hereby withdrawn.  Specifically, the instant claims represent the species to the claims of U.S. Patent Application No. 16/825,683.  Further, it should be recognized that a ‘Terminal Disclaimer’ has been filed, reviewed, accepted, and recorded in U.S. Patent Application No. 16/825,683 which disclaims the terminal portion of any patent granted on this U.S. Patent Application No. 16/825,683 which would extend beyond the expiration date of the instant application.
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed on 28 October 2020, the ‘Amendment/Response to Office Action’ (pages 11-12), filed on 22 January 2021, alleges/argues: 1) independent claim 3 is amended to delete step (b) and replace the term “combining” in step (a) with “introducing”; 2) claims 3 and 45 are amended to delete the term “derived therefrom”; and 3) claim 41 is amended to remove reference to the first edited populations of the microbial host cells comprising individual cells having no genomic edits and instead recites “the population of the edited microbial host cells of steps (b) or (d) comprise individual cells having one genomic edit and individual cells having multiple genomic edits.”  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, these rejections are hereby withdrawn.
The most relevantly identified reference is U.S. Patent Application Publication No. 2016/0168592 by (see ‘Information Disclosure Statement’, filed on 08 June Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2016/0168592’ and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2016/0168592’ in the ‘Non-Final Office Action’, mailed on 28 October 2020. Also see International Application No. PCT/US2020/021448, International Search and Written Opinion, mailed on 23 July 2020, 18 pages; see ‘Information Disclosure Statement’, filed on 30 July 2020).  USPGPUB ‘592 discloses methods of multiplex genome engineering in cells utilizing Cas9.  However, as persuasively alleged/argued in the ‘Amendment/Response to Office Action’ (pages 12-16), filed on 22 January 2021: 1) the presently-amended claims are drawn to a method for iteratively editing a microbial host cell genome via a CRISPR/RNA-directed DNA endonuclease system in a multiplex fashion, wherein the editing plasmids are removed (i.e., cleared) from the host cell between transformation rounds by removing the selective pressure on the editing plasmids, and introducing the next plasmid with a different selection marker; 2) USPGPUB ‘592 fails to teach or suggest the use and clearance of selectable marker containing editing plasmids as recited in steps (c)-(d) of amended claim 3; and 3) USPGPUB ‘352 teaches the use of counter-selection steps between each round of transformation, however, the use of a counter-selection step is explicitly excluded from the instant claims, which do not perform (and do not require) a counter-selection step between the first and second editing rounds recited in claim 3.  In view of the amendments to the claims, the 
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Amendment/Response to Office Action’ (page 17), filed on 22 January 2021, the rejections found in the ‘Non-Final Office Action’, mailed on 29 October 2020, have been overcome.  Further, new claim 100 has been canceled (see above authorized ‘Examiner’s Amendment’).  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 3, 7, 8, 12, 16, 18, 20, 35, 41, 47, 49, 54-56, 60, 64, 69, 74-76, 79, 80, 91, 92, 97, and 99 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636